Case 1:19-cr-00068-LEW Document 53 Filed 04/13/21 Page 1 of 2                PageID #: 349




                         UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE


 UNITED STATES OF AMERICA                       )
                                                )
 V.                                             )   1:19-CR-68-LEW
                                                )
 MARK PIGNATELLO,                               )
                                                )
                       Defendant                )


                   ORDER ON DEFENDANT’S SECOND MOTION
                       FOR COMPASSIONATE RELEASE

       On June 17, 2020, I issued an order denying Mark Pignatello’s motion for

compassionate release after observing that, although he potentially was eligible for relief

under 18 U.S.C. § 3582(c)(1)(A), release was not warranted at the time given the fact that

Mr. Pignatello was not of advanced age, had not demonstrated a truly extraordinary and

compelling medical need, and had not yet served the two-year mandatory minimum portion

of his sentence.

       On April 9, 2021, the Court received Mr. Pignatello’s second motion for

compassionate release. (Unsigned Pro Se Motion, ECF No. 51.) In his most recent filing,

Mr. Pignatello reports that he has now served the mandatory portion of his sentence and he

requests that I reconsider the appropriateness of compassionate release on that basis, and

based on the fact that COVID-19 continues to impact federal prison populations. Mr.

Pignatello also reports that since my consideration of his initial motion he has received two

doses of a COVID-19 vaccine.
Case 1:19-cr-00068-LEW Document 53 Filed 04/13/21 Page 2 of 2                    PageID #: 350




       Given that Mr. Pignatello has received two doses of a COVID-19 vaccine, I find

that the risk he will experience a serious disease process in the event of COVID-19

infection is substantially reduced, based on publicly available information provided by the

United States Centers for Disease Control and Prevention. 1 When this fact is added to the

multi-factor matrix of considerations found in 18 U.S.C. §§ 3582(c)(1)(A) and 3553(a),

neither an extraordinary and compelling reason nor a reasonable basis remains to award

Mr. Pignatello compassionate release. Furthermore, the award of compassionate release,

despite vaccination, would undermine the important countervailing interests in promoting

respect for the law, ensuring that a sentence provides adequate deterrence, and avoiding

unwarranted sentencing disparities.

       The Pro Se Motion for Compassionate Release (ECF No. 51) is DENIED.

       SO ORDERED.

       Dated this 13th day of April, 2021.

                                              /s/ Lance E. Walker
                                             UNITED STATES DISTRICT JUDGE




1
 When You’ve Been Fully Vaccinated, CDC, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-
vaccinated.html (last visited Apr. 13, 2021).
                                                2
